NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 17 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SAE JOON KIM, aka Kim Sae J.,                    No. 06-72725

             Petitioner,                         Agency No. A070-459-936

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted March 12, 2010**
                            San Francisco, California

Before: WALLACE, GRABER, and McKEOWN, Circuit Judges.


       Sae Joon Kim, a native and citizen of South Korea, petitions for review of

the decision of the Board of Immigration Appeals (“BIA”) ordering his removal.

Kim is one of several individuals identified by the government as having allegedly


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
received their lawful permanent residence status through the fraudulent scheme of

Leland Sustaire, a former Supervisory Adjudications Officer of the Immigration

and Naturalization Service.

       We deny the petition for review. Kim’s challenge to the finding of

removability fails because he conceded that he was removable as charged in

immigration court. See 8 C.F.R. § 1240.10(c); Young Sun Shin v. Mukasey, 547

F.3d 1019, 1024 (9th Cir. 2008) (holding that where the non-citizen concedes

removability, “‘the government’s burden in this regard is satisfied.’” (quoting

Estrada v. INS, 775 F.2d 1018, 1020 (9th Cir. 1985))), cert. denied, 129 S. Ct.

2799 (2009).

      We also reject Kim’s argument that we should equitably estop his removal

in light of Sustaire’s criminal wrongdoing. Because “the government is not bound

by the unauthorized acts of its agents,” Kim cannot show “affirmative misconduct

going beyond mere negligence” on the part of the government to warrant estoppel.

Watkins v. U.S. Army, 875 F.2d 699, 707 (9th Cir. 1989) (en banc) (internal

quotation marks omitted); cf. Young Sun Shin, 547 F.3d at 1022 (holding that “the

government cannot be saddled with the felonious, unauthorized issuance of

residency documentation by a thieving employee”).

      PETITION FOR REVIEW DENIED.


                                         2